Dear Mr. Myers:
This is in response to your request for an opinion on behalf of the Kepler Creek Recreation and Water Conservation District regarding the authority of the District to drawdown Kepler Lake.
Although the specifics are not addressed in the law, I understand from my conversations with you and Mr. Jerry Price, Chairman of the Board of Commissioners of the District, that Kepler Lake is located entirely within the territory comprising Voting District Six of Bienville Parish, the limits of the District being coterminous with Voting District Six.
I further understand from our conversations that the District acts in concert with the Louisiana Department of Wildlife and Fisheries and the Louisiana Department of Transportation in connection with management and control of water levels and the growth of aquatic plants in the Creek and the Lake.
From reviewing Louisiana's statutory law on this subject, La. R.S. 38:3087.31 et seq, we find ample authority for the District, through its Board of Commissioners, to provide for the conservation of the soil and water of Kepler Creek for agricultural, recreational, commercial and sanitary purposes and by the regulation of aquatic plant growth. This authority is found throughout the statutes providing for the creation of the District, its purpose and powers, including La. R.S. 38:3087.33
(A) and 3087.37(3)(5). La. R.S. 38:3087.38 provides further authority for management and control of water levels and aquatic plant growth within the District, as does La. R.S. 38:3087.39.
In short, we find that the Kepler Creek Recreation and Water Conservation District has ample authority for the purposes authorized by law to order and conduct a drawdown of Kepler Creek and Lake, provided it is consistent and not in conflict with the legal powers, duties and authority conferred on other wildlife management and conservation agencies.
We hope this opinion is of benefit and if we may be of further assistance, please advise us.
Yours very truly,
                                 RICHARD P. IEYOUB Attorney General
                             BY: _______________________________ GARY L. KEYSER Assistant Attorney General
RPI/GLK/bb